Appeal from so much of the Appellate Division order as affirmed Supreme Court’s modification of the prior Supreme Court order awarding support (dated Aug. 6, 1986) dismissed, *993without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the remaining portion of the order appealed from does not finally determine the action within the meaning of the Constitution.